     Case 2:18-cv-01637-JCM-CWH Document 10 Filed 12/18/18 Page 1 of 3



1    Laurel I. Handley (NV Bar # 9576)
     Jory C. Garabedian (NV Bar # 10352)
2    ALDRIDGE PITE, LLP
     520 South 4th Street, Suite 360
3    Las Vegas, Nevada 89101
     Telephone: (858) 750-7600
4    Facsimile: (702) 685-6342
     E-mail: lhandley@aldridgepite.com
5
     Attorneys for Defendant:
6    Wells Fargo Bank, N.A., successor-by-merger to Wachovia Bank, N.A.

7

8                                 UNITED STATES DISTRICT COURT

9                                       DISTRICT OF NEVADA

10
     MTC FINANCIAL, INC. d/b/a Trustee Corps,          Case No. 2:18-cv-01637-JCM-CWH
11   a California corporation,

12                  Plaintiff,

13   v.
                                                       STIPULATION AND ORDER TO DISMISS
14   ANDREW E. ROTHBART, an individual;                WELLS FARGO BANK, N.A.
     WELLS FARGO BANK, N.A., successor-by-
15   merger to Wachovia Bank; FIA CARD
     SERVICES, N.A.; UNITED STATES OF
16   AMERICA (District Director of Internal
     Revenue); DISCOVER BANK; REPUBLIC
17   SILVER STATE DISPOSAL, INC.,

18                  Defendants.

19

20          Defendant WELLS FARGO BANK, N.A., successor-by-merger to Wachovia Bank, N.A.
21   (“Wells Fargo”), Defendant UNITED STATES OF AMERICA (“IRS”), and Plaintiff MTC
22   FINANCIAL, INC. d/b/a Trustee Corps.          (“MTC” and collectively the “Parties”)), by and
23   through their respective counsel of record, hereby stipulate and agree as follows:
24          1.      MTC’s Complaint in Interpleader on file herein seeks to adjudicate certain rights
25   of the above-named Defendants as to excess proceeds following a foreclosure sale on December
26   9, 2016 under a deed of trust. (See ECF No. 1).
27          2.      The IRS filed its Answer & Claim to Funds on September 5, 2018. (ECF No. 3).
28
                                                    -1-
     Case 2:18-cv-01637-JCM-CWH Document 10 Filed 12/18/18 Page 2 of 3



1           3.      Wells Fargo filed and served its Answer to Complaint in Interpleader and Claim

2    to Excess Proceeds (“Answer/Claim”) on October 23, 2018. (ECF No. 7).

3           4.      No other party or defendant has filed an appearance.

4           5.      Wells Fargo hereby withdrawals its Answer/Claim and disclaims any further

5    interest in the excess proceeds at issue in the Complaint in Interpleader.

6           6.      Now wherefore, in light of the foregoing, Wells Fargo is hereby dismissed with

7    prejudice, with each party to bear their own fees/costs as to each other. However, nothing in this

8    stipulation shall prejudice MTC or the IRS’ rights to pursue any fees/costs from the excess

9    proceeds at issue in the Complaint in Interpleader.

10          IT IS SO STIPULATED AND AGREED.

11          Dated this 18th day of December, 2018.

12   ALDRIDGE PITE, LLP                                    U.S. DEPARTMENT OF JUSTICE

13   /s/ Jory C. Garabedian                                /s/ Alexander Stevko

14
     Jory C. Garabedian                                    Alexander Stevko
15   Nevada Bar No. 10352                                  Attorney for Defendant
     Attorneys for Defendant,                              United States of America
16   Wells Fargo Bank, N.A., successor
     by merger to Wachovia Bank, N.A.
17

18   MALCOLM CISNEROS

19   Nathan F. Smith

20   Nathan F. Smith
     Nevada Bar No. 12642
21   Attorney for Plaintiff
     MTC Financial Inc. d/b/a Trustee Corps.
22

23
                                                           IT IS SO ORDERED.December 20, 2018.
24

25

26
                                                           U.S. DISTRICT COURT JUDGE
27

28
                                                    -2-
     Case 2:18-cv-01637-JCM-CWH Document 10 Filed 12/18/18 Page 3 of 3



1                                     CERTIFICATE OF SERVICE

2           I, the undersigned, declare: I am, and was at the time of service of the foregoing, over the

3    age of eighteen (18) years, and not a party to this action. My business address is 520 South

4    Fourth Street, Suite 360; Las Vegas, Nevada 89101-6500.

5           I hereby certify that on the 18th day of December, 2018, I served the above-described

6    documents electronically on the following, who are registered as electronic case filing users of

7    the Case Management/Electronic Case Files (CM/ECF) system:

8           I declare under penalty of perjury under the laws of the United States of America that the

9    foregoing is true and correct.

10          DATED this 18th day of December, 2018, in Las Vegas, Nevada.

11

12
                                                          CHELSEA MILLER
13                                                        an employee of ALDRIDGE PITE, LLP

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -3-
